BLOOM, Judge,
dissenting.
It is with considerable reluctance that I dissent in this case. Expressing disagreement with one of Judge Moylan’s meticulously crafted opinions is difficult at best; disputing with him on a Fourth Amendment issue might well be perceived as presumptuous or, at least, injudicious.
Nevertheless, being convinced that Judge Thieme’s ruling should be affirmed, I think it incumbent upon me to say why.
The State had thé burden of proving that Officer Ottey had probable cause to reach into the appellee’s pants pocket, after the appellee had rescinded his consent to be searched, and to seize what he believed to be crack cocaine when he felt *617“numerous rock like substances” in the appellee’s pocket while permissively patting down the exterior of the appellee’s clothing. What Judge Thieme concluded was that the State had failed to prove a fact necessary to support the reasonableness of that belief.
Judge Thieme stated that he had read the Supreme Court case (Minnesota v. Dickerson, 508 U.S. -, 113 S.Ct. 2130, 124 L.Ed.2d 334 (1993)) that recognized the “Plain Feel Doctrine,” which is analogous to the “Plain View Doctrine.” He was aware, then, that he is obliged to accept, as a matter of law, that it may be readily apparent to an experienced officer that an object he feels through layers of cloth is crack cocaine, just as he is obliged to accept, as a matter of law, that it may be readily apparent to an experienced officer that the object he sees through a transparent cellophane or plastic bag is crack cocaine.
Although he accepted Officer Ottey as an expert witness, i.e., one who by training and experience is able to recognize crack cocaine by sight and by touch, Judge Thieme concluded that there had been presented insufficient evidence as to the extent of the officer’s training, experience, or tactile acuity to persuade him, as trier of fact, that it was “readily apparent” to the officer that what he felt in Jones’s pocket while “patting him down” was crack cocaine. Certainly, that determination was first level fact-finding, which, not being clearly erroneous, is binding on us. Md.Rule 8-131(c). By analogy, if a suppression motion hearing judge were to conclude that he was not persuaded that an “expert,” a police officer with considerable experience in identifying controlled dangerous substances, was capable of recognizing, from the distance between him and the substance and under the lighting conditions at the time of the observation, the substance he saw in the suspect’s hand as crack cocaine, we would undoubtedly uphold that first level fact-finding and, unless there were other factors furnishing sufficient reason for the officer to believe that what he saw the suspect hold in his hand and then place in his pocket was a controlled dangerous substance, we would likewise uphold the ensuing conclusion by the judge that there was no probable *618cause to arrest the suspect or to reach into his pocket and seize whatever was in there. I perceive no legal distinction between that hypothetical situation and the case at hand.
Other than Officer Ottey’s opinion that what he felt in Jones’s pocket was cocaine—an opinion that Judge Thieme did not accept because he did not believe that there was a sufficient factual basis for it—what factors were there that would have supported probable cause to believe that there was contraband in the pocket? The majority believes that because Jones and another man were standing on the corner of Carver Street and Dorsey Avenue in Annapolis, which is known to the police to be “an open air drug market” and the officer felt something in Jones’s pocket that he described as “numerous rock-like substances,” the officer had probable cause to believe that substance to be crack cocaine even if he could not tactilely distinguish crack cocaine from some other “rock-like” or granular substance. Given the character of the area, they cannot conceive of what the “rock-like substance” would be other than crack cocaine.
I would remind my colleagues that the area described by the police as “an open air drug market” may be used for that illicit purpose by some people but is, in actuality, a street corner in a residential neighborhood, that most people in a residential neighborhood are law-abiding, and that an individual who happens to be in that neighborhood is therefore more likely to be a non-drug-dealing resident than a seller or buyer of drugs. Consequently, although the police may regard with suspicion someone they see on a street corner in that neighborhood, the presence of two pedestrians on any residential neighborhood street corner cannot conceivably amount to probable cause to believe that either of them is in possession of contraband. That would be giving far too much weight to the police designation of the area as “an open air drug market.” Having no greater tactile acuity (and certainly far less experience with the look and feel of drugs) than Judge Thieme ascribed to Officer Ottey, I have no idea what kind of small, hard objects might feel like and thus might be taken for *619cocaine when palpated through layers of cloth. Small candies, perhaps?
What this case boils down to, once we defer to Judge Thieme’s finding that he does not accept the officers’s assertion that it was readily apparent to him that what he felt was crack cocaine, is that the officer’s seizure of the substance from appellee’s pocket was based on suspicion, not probable cause. An experienced police officer observed two men conversing on a street corner in a residential neighborhood, where drugs are sold with some degree of frequency. One of those men had something in his pants pocket that could have been crack cocaine. Because of the neighborhood, the officer, perhaps reasonably, suspected that the substance was crack cocaine, and based on that suspicion, which does not amount to probable cause, he seized the substance.
No matter what standard of review should be applied to the decision that Officer Ottey lacked probable cause to seize the substance in question from the appellee’s pocket, I am convinced that Judge Thieme properly decided that probable cause was lacking, and I would affirm his suppression order.